Title: David Gelston to Thomas Jefferson, 17 October 1811
From: Gelston, David
To: Jefferson, Thomas


            
                  Dear Sir, 
                  New York 
                     17th Oct: 1811
            Being sensible of the interest You feel in all useful discoveries and improvements in our country,—
		  I take the liberty of enclosing the amount of the tonnage of the Steam boats now in actual employment—
            very truly & sincerely your’s
                  David Gelston
          